Citation Nr: 0215700	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  99-16 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to January 6, 1999 for 
the award of service connection for post-traumatic stress 
disorder.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to October 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In a December 2000 decision, 
the Board determined that the veteran was not entitled to an 
effective date prior to January 6, 1999 for the award of 
service connection for PTSD and remanded the issue of 
increased evaluation for PTSD.  

The veteran appealed that decision to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2001, the 
Secretary, in light of the enactment of Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq.  
(West Supp. 2001), filed an Unopposed Motion For Remand for 
that part of the decision concerning the earlier effective 
date.  In an April 2001 order, the Court granted the 
Secretary's Motion for Remand, vacated that part of the 
Board's December 2000 decision dealing with earlier effective 
date and remanded the case to the Board.  


REMAND

In an August 2001 letter, the veteran's attorney, James W. 
Stanley, Jr., requested a hearing by the Board.  As it was 
unclear what type of hearing was requested, the Board 
contacted the veteran's attorney and requested clarification 
of hearing request.  In an October 2001 response, the 
veteran's attorney requested a videoconference hearing with a 
Board member.  Thereafter, the Board was advised that VA 
revoked the authority of the veteran's attorney to represent 
VA claimants; the Board contacted the veteran requesting 
clarification of hearing request status.  The veteran, in a 
subsequent letter, indicated that he desired a 
videoconference hearing.  The veteran was notified of the 
representation revocation and of his right to another 
representative, but has not responded.  
There was a significant change in the law during the pendency 
of the appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
was enacted into law.  Implementing regulations were 
published by VA in August 2001, and made effective from date 
of the law's enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 
and 3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the law's enactment, and that concerns 
of fundamental fairness and fair process demanded further 
development and readjudication under the VCAA by the lower 
adjudicatory authority.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001), mot. for recons. denied, 14 Vet. App. 327 
(per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  The RO should therefore 
consider whether any additional notification or development 
actions are required under the VCAA and readjudicate this 
claim.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative, 
if any, should be provided a supplemental 
statement of the case (SSOC).  The RO 
should then schedule the veteran for a 
videoconference hearing before member of 
the Board.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


